Citation Nr: 1732533	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-46 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee instability.

2.  Entitlement to an initial rating higher than 10 percent for left knee arthritis with limitation of motion.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and P.T.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977, and from May 1978 to August 1980.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014, the Board remanded this matter for further development.

A hearing was held before a Decision Review Officer in February 2011, and before a Veterans Law Judge in November 2011.  The hearing transcripts are of record.

As set forth in a June 2017 letter from the VA that was sent to both the Veteran and his attorney, the Veterans Law Judge who conducted the Board hearing is no longer employed by the Board.  In general, the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, when a Veterans Law Judge becomes unavailable to participate in the disposition of a proceeding, the VA may assign the proceeding to another Veterans Law Judge.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3(b).  The June 2017 letter explained that although the VA had a complete transcript of the hearing and was therefore able to make a decision on the record, the Veteran had a right to request another Board hearing.  In a June 2017 letter, the Veteran's attorney indicated that the Veteran did not wish to have another Board hearing and wanted the Board to proceed with adjudicating his appeal on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The February 2014 Board remand instructed that the Veteran be scheduled for a VA examination to address the current severity of his left knee disabilities and a VA examination to address whether any psychiatric disorder was related to service. 

In accordance with the February 2014 Board remand, the Veteran was provided a VA examination regarding the current severity of his left knee disabilities in November 2015.  However, the November 2015 examination did not include an assessment of both active and passive range of motion in weight-bearing and nonweight-bearing conditions.  In Correia v. McDonald, 28 Vet. App. 158, 165 (2016), the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The other medical evidence of record also does not provide all information outlined in Correia.  An additional examination is thus necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Also in accordance with the February 2014 Board remand, the Veteran underwent VA psychiatric examination in October 2015.  The October 2015 VA examiner opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The VA examiner recognized a diagnosis of alcohol use disorder, and noted that the Veteran's knee disability was a medical diagnosis relevant to the understanding or management of his alcohol use disorder.  The VA examiner noted that the Veteran's medical conditions were noted as significant stressors in his psychiatric treatment records.  A review of the Veteran's VA treatment records suggests there may be a potential link between the Veteran's knee disability and psychiatric diagnoses.  See, e.g., February 2013 (assessment of mood disorder due to general medical condition); April 2012 (assessment of anxiety disorder with knee problems listed in Axis III).  However, the VA examiner did not opine as to whether the Veteran's psychiatric disorders were caused by or aggravated by his service-connected knee disability.  In addition, the Veteran's VA treatment records reflect diagnoses of anxiety and depressive disorders within the claims period.  See September 2016 VA Treatment Record (noting assessment of unspecified anxiety and depressive disorders); August 2016 VA Treatment Record (noting assessment of generalized anxiety disorder); May 2014 VA Treatment Record (noting unspecified anxiety and depressive disorders); April 2012 VA Treatment Record (noting anxiety disorder).  The VA examiner also did not opine as to whether the Veteran's diagnosed anxiety and depressive disorders had an onset in service or were related to service.  While the October 2010 and April 2011 VA examiners opined that there was no link between these disorders and service, they did not have the benefit of the Veteran's October 2015 statement that he has felt depressed since service.  For these reasons, remand is appropriate in order to obtain additional VA medical opinion.  

While the matter is on remand, the VA should obtain all outstanding VA treatment records, to include records from September 2016 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional VA treatment records, including those dated from September 2016 to the present.

2.  After associating outstanding VA treatment records with the claims file, schedule the Veteran for the appropriate VA orthopedic examination in order to assist in determining the current level of severity of the Veteran's service-connected left knee disabilities.  The examiner should review the claims file, and all indicated studies should be performed.  

The VA examiner should report the extent of the left knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the left knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The VA examiner should also describe the effect the knee disability has on the Veteran's current level of occupational impairment.

3.  After associating outstanding VA treatment records with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disorders, and whether such disorders are related to service or to the Veteran's service-connected knee disabilities.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.  

The examiner should take a history from the Veteran of his reported psychiatric symptoms.  Upon examination, the examiner should identify any current diagnoses the Veteran has presented related to his psychiatric disorders at any time during the claim period (i.e., from August 2009 to the present), to include anxiety disorder, depressive disorder, and alcohol use disorder.

For each diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (a) had its onset during the Veteran's service; (b) is otherwise related to service, to include his claimed experiences overseas in Iran in 1980; or (c) is caused or aggravated beyond its natural progression by his service-connected knee disabilities.  

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the Veteran's October 2015 lay statement that he has been depressed since service, the October 2015 VA examiner's notation that the Veteran's knee disability was a medical diagnosis relevant to the understanding or management of his alcohol use disorder, the February 2013 VA treatment record noting an assessment of mood disorder due to general medical condition, and the April 2012 VA treatment record noting an assessment of anxiety disorder with knee problems listed in Axis III.

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so (e.g., whether there is any medical reason to accept or reject his contentions).

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

